            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SEAN ANTHONY ASHELMAN,                 :
                                       :
           Plaintiff,                  :
                                       :
     v.                                :   No. 4:17-CV-2395
                                       :
JOHN RISSEL, et al.,                   :   (Judge Brann)
                                       :
           Defendants.                 :

                                   ORDER

     AND NOW, this 26th day of December 2018, for the reasons set forth in the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.    Plaintiff’s motion to compel discovery (Doc. 21) is DISMISSED

           WITHOUT PREJUDICE as premature.

     2.    Plaintiff’s action is DISMISSED WITHOUT PREJUDICE for

           failure to prosecute.

     3.    If Ashelman provides this Court with his current address within a

           reasonable time period, this determination will be reconsidered

     4.    The Clerk of Court is directed to CLOSE the case.


                                           BY THE COURT:


                                           s/ Matthew W. Brann
                                           Matthew W. Brann
                                           United States District Judge
